J-S26012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                        Appellee

                   v.

NELSON HERNANDEZ RIVERA

                        Appellant                    No. 346 MDA 2021


             Appeal from the PCRA Order entered March 2, 2021
              In the Court of Common Pleas of Luzerne County
              Criminal Division at No.: CP-40-CR-0002098-2017


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                  FILED: JANUARY 21, 2022

      Appellant, Nelson Hernandez Rivera, appeals pro se from the March 2,

2021 order entered in the Court of Common Pleas of Luzerne County

dismissing his first petition for collateral relief filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.      Upon review,

we affirm.

      The PCRA court summarized the background of the instant appeal as

follows.

      On October 29, 2018, [Appellant] pled guilty to criminal attempt
      to commit criminal homicide. [Appellant] caused life-threatening
      injuries to a woman by stabbing her multiple times in the chest.
      He discontinued his attack after being shot by a security guard.

      Sentencing took place on January 4, 2019. A sentence of 216 to
      480 months was imposed.        This sentence was within the
      standard range of the sentencing guidelines and [Appellant]
      received credit for serving 645 days of incarceration prior to
J-S26012-21


     sentencing. [Appellant]’s post-sentence motion was denied by
     order dated May 2, 2019. A notice of appeal was filed twenty-
     seven days later. In an opinion filed on December 3, 2019, [our
     Court] affirmed [Appellant]’s judgment of sentence.

     A pro se motion for post-conviction collateral relief was filed by
     [Appellant] on July 9, 2020.       After receiving [Appellant]’s
     motion, an order was issued on November 16, 2020, which
     appointed conflict counsel to represent him. On January 13,
     2021, appointed counsel submitted a no-merit letter and filed a
     motion to withdraw as counsel.       In the letter and motion,
     appointed counsel indicated that he reviewed the file,
     communicated with [Appellant] and determined that [Appellant]
     had no PCRA claim and his petition had no merit.

     Following a review of [Appellant]’s motion, appointed counsel’s
     no merit letter, motion to withdraw and an independent review
     of the record established in this case, an order was issued
     granting appointed counsel’s request to withdraw. A Notice of
     Intention to Dismiss Motion for Post Conviction Collateral Relief
     pursuant to Pa.R.Crim.P. 907 was filed on February 3, 2021.

     Although [Appellant] was served with a copy of the Notice of
     Intention to Dismiss, he did not respond. Because [Appellant]’s
     PCRA [petition] had no merit, it was dismissed on March 2,
     2021. On March 16, 2021, a Notice of Appeal[,] which was
     dated March 1, 2021, and appears to be signed by [Appellant],
     was filed. The notice of appeal does not include a statement
     that the order appealed from had been entered on the docket
     and no date is provided for the order resulting in the appeal.

     A Rule 1925(a) opinion was filed on May 11, 2021. This opinion
     recommended that the appeal be quashed due to [Appellant]’s
     failure to comply with Pa.R.A.P. 301(a)(1) and Pa.R.A.P. 904(d).
     On October 22, 2021, [our Court] filed a non-precedential
     decision which remanded the case for the filing of a
     supplemental Rule 1925(a) opinion.       In the decision, [we]
     determined that [Appellant] was appealing the order dated
     March 2, 2021 even though the notice of appeal filed by
     [Appellant] was dated March 1, 2021[,] which was prior to the
     existence of the March 2 order and several days before
     [Appellant] would have received the March 2 order by certified
     mail.


                                   -2-
J-S26012-21


      The March 2, 2021 order dismissed the [petition] for post-
      conviction collateral relief filed by [Appellant] on July 9, 2020.
      In his July 9 [petition], Appellant raised two issues.
      [Appellant]’s first issue was based on the ineffective assistance
      of counsel for failing to challenge the legality of sentence where
      the sentence imposed is beyond the statutory maximum in
      violation of the Sixth and Fourteenth Amendments of the Federal
      Constitution and Article I Section 9 of the Pennsylvania
      Constitution.

      ....

      The second claim made by [Appellant] in his [petition] for post-
      conviction collateral relief is that he suffered a miscarriage of
      justice due to the imposition of a sentence beyond the statutory
      maximum in violation of the Sixth and Fourteenth Amendments
      of the Federal Constitution and Article I Section 9 of the
      Pennsylvania Constitution. This allegation appears to be filed
      pursuant to 42 Pa.C.S.A. Section 9543(a)(2)(vii) in that the
      sentence imposed was greater than the lawful maximum.

Trial Court Supplemental Opinion, 11/18/21, at 1-2, 4.

      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

      In addressing ineffective assistance of counsel claims, we are guided

by the following authorities:

      [A] PCRA petitioner will be granted relief [for ineffective
      assistance of counsel] only when he proves, by a preponderance
      of the evidence, that his conviction or sentence resulted from the
      “[i]neffective assistance of counsel which, in the circumstances
      of the particular case, so undermined the truth-determining
      process that no reliable adjudication of guilt or innocence could
      have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii). “Counsel is
      presumed effective, and to rebut that presumption, the PCRA
      petitioner must demonstrate that counsel’s performance was

                                    -3-
J-S26012-21


      deficient   and    that  such    deficiency   prejudiced   him.”
      Commonwealth v. Colavita, 993 A.2d 874, 886 (Pa. 2010)
      (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).
      In Pennsylvania, we have refined the Strickland performance
      and prejudice test into a three-part inquiry.               See
      Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001).
      Thus, to prove counsel ineffective, the petitioner must show
      that: (1) his underlying claim is of arguable merit; (2) counsel
      had no reasonable basis for his action or inaction; and (3) the
      petitioner    suffered   actual    prejudice   as     a   result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Spotz, 84 A.3d at 311-12 (citations modified).

      A review of the record shows that the underlying claim (i.e., sentence

imposed is illegal because it is beyond the statutory maximum) is of no

merit.   Appellant was convicted of attempted murder resulting in serious

bodily injury. The statutory maximum sentence for attempted homicide with

serious bodily injury is 40 years. See 18 Pa.C.S.A. § 1102(c). Appellant’s

sentence of 216 months to 480 months, therefore, does not exceed the

statutory maximum. See also PCRA Opinion, 11/18/21, at 4.

      Because Appellant’s underlying claim has no arguable merit, we do not

need to address the other ineffective assistance prongs.           See, e.g.,

Commonwealth v. Ly, 980 A.2d 61, 74 (2009) (“A failure to satisfy any of

the three prongs of the [Commonwealth v. Pierce, 527 A.2d 973 (1987)]

test requires rejection of a claim of ineffective assistance of trial counsel).

Accordingly, no relief is due to Appellant on his ineffective assistance of

counsel claim.

      Appellant next raises the very same claim, i.e., sentence imposed is

illegal because it is beyond the statutory maximum, as a challenge under 42


                                     -4-
J-S26012-21



Pa.C.S.A. § 9543(a)(2)(vii), which permits a claim under the PCRA that “the

imposition of a sentence [was] greater than the lawful maximum.” As noted

above, however, the sentence imposed here was not greater than the lawful

maximum. Accordingly, the instant claim does not fare any better than the

previous one.

       On appeal, Appellant raises additional claims of ineffective assistance

of counsel,1 which were raised on appeal for the first time.2 See PCRA Court

Opinion, 11/18/21, at 4-5. As such, they are waived. See Pa.R.A.P. 302(a).

To the extent these additional issues are not waived, the PCRA court

properly addressed them in its November 18, 2021 opinion.               See PCRA

Court Opinion, 11/18/21, at 5-7.         Briefly, the PCRA court found that none of

the additional claims had arguable merit, resulting, therefore, in Appellant’s

failure to meet the standard for proving ineffective assistance of counsel.

We agree with the PCRA court’s assessment of the additional ineffective

assistance of counsel claims. Accordingly, we direct that a copy of the PCRA




____________________________________________


1 We construe Appellant’s claims as arguing that trial counsel was ineffective
for letting him plead guilty despite language issues, that direct appeal
counsel was ineffective for not challenging the validity of his plea, and that
PCRA counsel was ineffective for failing to challenge the effectiveness of trial
counsel and direct appeal counsel. Appellant’s Brief at 3-8.

2 Compare Appellant’s PCRA Petition, 7/9/20, at 6, with Appellant’s concise
statement of matters complained of on appeal, dated 5/27/21, but not filed
in the trial court, and Appellant’s Brief at 3-8.



                                           -5-
J-S26012-21



court’s November 18, 2021 opinion be attached to any future filings in this

case.

        Order affirmed.

        This decision was reached prior to the retirement of Judge Musmanno.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2022




                                     -6-
                                                                               Circulated 12/30/2021 12:13
                                                                                                     12-13 PM




COMMONWEALTH OF PENNSYLVANIA                     ::IN THE COURT OF COMMON PLEAS
                                                         OF LUZERNE COUNTY

               vs.
               VS.                                         CRIMINAL
                                                           CRIMINAL DIVISION
                                                                  DIVISION
NELSON HERNANDEZ RIVERA                                     N0: 2098 OF 2017
                                                            NO:

                                             O"ER
                                             ORDER
       AND NOW, this 18
                     lWh day                    IT IS
                         day of November, 2021, IT IS HEREBY
                                                      HEREBY ORDERED that the

attached Supplemental
         Supplemental Opinion
                      Opinion dated November 18,2021
                                             18, 2021 i's
                                                      is entered pursuant to Pa.R.A.P.

1925(a)(1).
1925(a)(1).

       IT IS FURTHER ORDERED that the Luzerne County
                                              County Clerk of Courts is

ORDERED and DIRECTED to immediately transmit the above record to the Superior

Court of Pennsylvania.

       The Clerk of Court shall promptly serve a
                                               a copy of this Order on each:party's
                                                                       each party's

attorney, or the party, if unrepresented, pursuant to
attomey,                                           to Pa.R.Crim.P.114.
                                                      Pa.R.Crim.P. 114.



                                                     BY THE COURT:


                                                     ll7Uh         V
                                                     MICHAEL T. VOUGH,
                                                     MICHAEL T. VOUGH, P.J         P.J.

Copies To:
Copies                                                                                    OF CARTS
                                                                                    CLERK (F
                                                                                    (ERK      CC1URTS CRIMIJML
                                                                                                      CRIMINAL
                                                                                     Lz
                                                                                      WZ CNi YN0UIVIAMME
                                                                                         (ii7ji018218+91f
Luzerne
Luzeme County District Attomey's
                       Attorney's Office

Nelson Hernandez
        Hermandez Rivera (Inmate N:
                                 No: NS1530)
                                     NS 1530)
SCI Forest
     Forest--PO Box 307
286 Woodland Drive
Marienville, PA 16239




                                                                                      - ...   /,   .,
COMMONWEALTH
COMMON WEALTH OF PENNSYLVANIA                       IN THE
                                                  :IN  THE COURT OF COMMON PLEAS
                                                          OF LUZERNE COUNTY
                                                          OF

                vs.
                VS.                                          CRIMINAL DIVISION
                                                                      DIVISION

NELSON
NELSON HERNANDEZ
       HERNANDEZ RIVERA                                       NO:
                                                              NO: 2098 OF
                                                                       OF 2017

               SUPPLEMENTAL OPINION
               SUPPLEMENTAL. OPINION PURSUANT TO RULE 1925(a)(1)
                                     PURSUANT TO      1925/a)/1
                                                                                         CLERK OF
                                                                                         L.ERK Or RTE
                                                                                                  COUR i
                                                                                                       -c CF; NIINA:
                                                                                                          GR2MN
BY THE HONORABLE MICHAEL T
                         T. VOUGH,                                                        UIZ CNTY
                                                                                          LA2      KN118'21AH31
                                                                                              CNTW DUIS'2LB3:I
       On October 29,2018,
                  29, 2018, Defendant, Nelson Hernandez Rivera, pled guilty to criminal attempt

to commit criminal homicide. Defendant caused life-threatening injuries to a
                                                                           a woman by stabbing

her multiple
    multiple times in the chest. He discontinued his attack after being shot by aasecurity guard.

        Sentencing took place
        Sentencing      place on January
                                 January 4, 2019. A
                                                  A sentence of 216 to
                                                                    to 480 months was imposed
                                                                                      imposed.

This sentence was within the standard range
                                      range of the sentencing guidelines
                                                              guidelines and Defendant received

credit for serving
           serving 645 days
                       days of incarceration prior
                                             prior to sentencing.
                                                      sentencing. Defendant's post-sentence motion

was denied by
was        by order dated May 2, 2019.
                    dated May    2019. A
                                       A notice
                                         notice of
                                                of appeal
                                                   appeal was liled twenty-seven
                                                          was filed twenty-seven days later.
                                                                                      later. In

an opinion
   opinion filed on December 3, 2019, the Superior Count
                                                   Court of Pennsylvania affirmed the Defendant's

judgment
judgment of sentence.
         of sentence

       A pro se motion for post-conviction
       A pro               post-conviction collateral relief was filed by Defendant on July 9, 2020.

Amer
After receiving
      receiving Defendant's motion, an order was issued on November 16, 2020 which appointed

conflict counsel to represent
                    represent him.
                              him. On January 13, 2021, appointed counsel submitted aano-merit

letter and filed aamotion to withdraw as counsel. In the letter and motion, appointed counsel

indicated that
          that he
               he reviewed
                  reviewed the file, communicated with
                                                  with Defendant
                                                       Defendant and determined that
                                                                                that Defendant

had no PCRA claim and his petition had no merit.
                                          merit

       Following
       Following a
                 a review of Defendant's motion, appointed
                                                 appointed counsel's no merit letter, motion to

withdraw and an independent
                independent review of the record established in this case, an order was issued
granting appointed counsel's request to
                                     to withdraw. A
                                                  ANotice of Intention to Dismiss Motion for Post

Conviction Collateral Relief pursuant to Pa.R.Crim.P.
                                         Pa.R.Crim.P, 907 was filed on February
                                                                       February 3, 2021.

        Although Defendant was served with aacopy of the
                                                     the Notice of Intention to Dismiss, he did

not respond.
not respond. Because
             Because Defendant's PCRA
                                 PCRA motion had no merit,
                                                    merit, it was dismissed on March 2, 2021.

On March 16, 2021, aaNotice of Appeal which was dated March 1, 2021, and appears to be signed

by Defendant, was
              was,filed. The notice of appeal does not include a
                                                               a statement that the
                                                                                the order appealed

from had been
from had been entered
              entered on the docket
                      on the docket and no date
                                    and no      is provided
                                           date is provided for
                                                            for the
                                                                the order
                                                                    order resulting
                                                                          resulting in the appeal.
                                                                                    in the appeal.

        A
        A Rule
          Rule 1925(a)
               1925(a) opinion
                       opinion was
                               was filed
                                   filed on May 11,
                                                I1, 2021.
                                                    2021. This
                                                          This opinion
                                                               opinion recommended that the
                                                                                        the

appeal
appeal be gnashed
          quashed due to Defendant's failure
                                     failure to comply with Pa.RA.P. 30l(a)(1)
                                                                     301(a0l) and Pa.R.A.P.

           October 22, 2021, The Superior Court of Pennsylvania
904(d). On October                                 Pennsylvania filed aanon
                                                                        nonprecedential
                                                                            precedential decision

which remanded the case for the filing of a
                                          a supplemental
                                            supplemental Rule 1925(a) opinion. In the decision, the
                                                                                                the

Superior Court determined that Defendant was
                                         was appealing the order dated March 2, 2021
                                                                                2021 even

though
though the notice of appeal filed by Defendant was dated March 1, 2021 which was prior to the
                                                               1,2021

existence of the March 22order and several days before Defendant would have received the March 22

order by
      by certified mail.

        The March 2, 2021 order dismissed the
                                          the motion for post-conviction
                                                         post-conviction collateral relief filed by

Defendant on July
             July 9, 2020. In his July 9
                                       9motion, Defendant raised two issues. Defendant's first

issue was based on the ineffective assistance of counsel for failing to challenge the
                                                                                  the legality of
                                                               '
sentence where the sentence imposed is beyond the statutory maximum in violation of the
                                                                                    the Sixth and

Fourteenth Amendments of the Federal Constitution and Article I
                                                              I Section 99of the Pennsylvania

Constitution.

          be eligible
       To be eligible for relief under Section 9543(a)02)ii)
                                               9543(a)(2)(R) of the Post Conviction Relief Act, aa

Petitioner must plead
                plead and prove by aapreponderance of the evidence that "ineffective assistance
of counsel which, in the circumstances of the particular case,
                                                         cas', so undermined
                                                                  undermincd the truth-

determining process
determining process that no reliable
                    that no reliable adjudication
                                     adjudication of guilt or
                                                  of guilt or'sinnocence could have
                                                              innocence could  have taken
                                                                                    taken place."
                                                                                          place."

Commonwealth v.
             y, Hickman, 799 A.2d 136,
                                  136,140
                                       140 n.2 (Pa.Super.
                                               (Pa.Super. 2002) quoting 42 Pa.C.S.A.
                                                                           PA.C.S.A.

        9543(a)(2)(ii). There is aapresumption that counsel is effective. Commonwealth
Section 9543(a)2ii).                                                      Commonwealth v.

Cross, 634
Cross, 634 A.2d
           A.24 173,
                173, 175 (Pa, 1993)
                     175 (Pa. 1993) citing
                                    citing Commonwealth v.
                                                        , Pierce,
                                                           Pierce, 527
                                                                   527 A.2d
                                                                       A.24 973, 975 (Pa.
                                                                            973,975  (Pa.

1987). Defendant bears the burden of proving counsel's ineffectiveness and that burden does not

       Cross, 634 A.2d at 175 citing Commonwealth v.
shift. Cross,                                     y, Jones, 471 A.2d
                                                                A.24 879 (Pa.
                                                                         (Pa. 1984).

       For aaDefendant to prevail
                          prevail on an ineffectiveness claim, he must satisfy aathree-prong est
                                                                                             test

and demonstrate
    demonstrate that; "(1) his
                that: "(I) his underlying
                               underlying claim is of                 (2) the
                                                   of arguable merit; (2) the particular course
                                                                                         course of

conduct pursued
        pursued by
                by counsel did
                           did not have      reasonable basis designed
                                   have some reasonable       designed to
                                                                       to effectuate
                                                                          effectuate his

interests;     (3) but
interests; and (3) but for counsel's ineffectiveness, there is aareasonability probability that the

outcome
outcome of
        of the
           the proceedings
               proceedings would
                           would have been different." Commonwealth v.
                                                                    v. Ali, 10
                                                                            10 A.3d 282,

291 (Pa,
    (Pa. 2010) citing Commonwealth v.
         2010) citing                 (Michael) Pierce, 786 A.2d 203, 213 (Pa. 2001);
                                   , (Michael
Commonwealth
Commonwealth v. Kimball, 724 AN
                             A.2d 326, 333 (Pa. 1999). "A failure to satisfy any prong of the

ineffectiveness test requires rejection of the claim of ineffectiveness." Commonwealth v.
                     requires rejection                                                v
Daniels,
Daniels, 963 A.2d 409,
         963 A.2  409, 419 (Pa.
                           (Pa. 2009) citing Commonwealth v.
                                      citing Commonwealth • Sneed,
                                                             Sneed, 899 A.2d
                                                                        A.24 1067,1076
                                                                             1067, 1076

(Pa. 2006),
(a.  2006). With regard
                 regard to counsel not having aareasonable
                                                reasonable' basis for his action, his approach

must be "so unreasonable that no competent lawyer would have chosen it." Commonwealth v•
must                                                                                  v,

Ervin, 766 A.2d 859,
Ervin,          859, 862-63 (Pa
                            (Pa.Super-
                                Super. 2000) quoting Commonwealth y.
                                                                  v. Miller, 431 A.2d 233,

234 (Pa.
    (Pa. 1981).
         1981). Finally,
                Finally, trial counsel cannot be deemed ineffective for •failing to pursue a
                                                                                           a

meritless claim. Commonwealth v.
                              , Loner.
                                 Loner, 836 A.2d 125, 132 (Pa.Super. 2003).

        On        appeal, Defendant
        On direct appeal, Defendant raised
                                    raised an
                                           an issue
                                              issue regarding
                                                    regarding his sentence
                                                                  sentence which was
                                                                                 was within
                                                                                     within the

standard range    the sentencing
         range of the sentencing guidelines. The Superior Court of Pennsylvania affirmed the



                                                               I
judgment
judgment of sentence in a
                        a non-precedential decision filed
                                                    fled on December 3, 2019. A
                                                                              A defendant

cannot obtain post
              post conviction review of aaclaim previously
                                                previously litigated on direct appeal.

Coron
Commonwealth
     wealth v.
             v, Brown, 872 A.2d 1139,1144-45  (Pa. 2005). A
                                1139, 1144-45 (Pa.        A defendant is also unable to

obtain post
       post conviction review
                       review of claims previously
                                        previously litigated
                                                   litigated on appeal
                                                                appeal by presenting new
                                                                                     new theories
                                                                                         theories of
                                                                                                  of

relief to support
          support the previously
                      previously lit
                                 litigated         Id. at 1145
                                    igated claims. [d.    1145 citing        y,
                                                               citing Commonwealth
                                                                      Commonwealth v.Stokes,
                                                                                     Stokes, 839

A.2d 226, 229 (Pa. 2003). Defendant pled
                                    pled guilty to criminal attempt to
                                                                    to commit criminal homicide.

The statutory maximum sentence for attempted homicide with serious bodily injury is 40 years. 18

Pa.C.S.A. section 1102(c).
Pa.C.s.A.         1102(¢). Defendant's
                           Defendant's sentence of
                                                of 216
                                                   216 months
                                                       months to
                                                              to 480
                                                                 480 months does
                                                                            does not exceed the
                                                                                            the

statutory maximum.

        The second claim made by
                              by Defendant in his motion for post-conviction collateral relief is .

that he suffered aamiscarriage
                   miscarriage ofjustice due to the impositions of a
                                                    imposition-of  a sentence beyond
                                                                              beyond the statutory
                                                               •
maximum in violation of the
                        the Sixth and Fourteenth Amendments
                                                 ,Amendments of the Federal Constitution and

Article IISection 99of the
                       the Pennsylvania
                           Pennsylvania Constitution.
                                        Constitution. This allegation
                                                           allegation appears to
                                                                              to be
                                                                                 be filed
                                                                                    filed pursuant
                                                                                          pursuant to
                                                                                                   to

42 Pa.C.S.A.        9543(a)(2)(vii) in that the sentence imposed was greater than the lawful
   Pa.CS.A. Section 9543(a)2(vii)

maximum.

           previously indicated, the Defendant was sentenced to 216 months to 480 months. This
        As previously

sentence did not exceed the statutory maximum. Both issues raised by Defendant in his motion for

post-conviction
post-conviction collateral relief had no merit whatsoever. The
                                                           The March 2, 2021 order dismissing the

motion filed by Defendant on July 9,
                                  9, 2020 should be
                                                 be affirmed.
                                                    affirmed.
                                                               •
       As
       As noted by
                by the Superior Court in its
                   the Superior          its October 22, 2021 decision, Defendant raised several

issues in
       in his appellate
              appellate brief. These issues were the ineffectiveness of trial counsel for allowing him

   plead guilty in spite of an alleged language barrier, that direct appeal counsel was ineffective for
to plead

failing
failing to challenge
           challenge the validity
                         validity of his guilty plea, and that PCRA counsel was ineffective for failing
to allege
   allege the ineffectiveness of trial and direct appeal counsel by not
                                                                    not challenging the validity of his

guilty
guilty plea.
       plea. None
             None of these issues
                  of these issues were ever raised
                                  were ever raised before
                                                   before this Court.
                                                          this Court.                     i

        "Claims not raised in the trial court may not be raised for the first time on appeal."

Commonwealth
Commonwealth v.  Johnson, 33 A.3d 122,126
             v, Johnson,          122, 126 (Pa.Super. 2011)
                                                      201 1) citing Commonwealth
                                                                    Commonwealth v.
                                                                                 y. Rush, 959

     945 7949 (a.Super.
A.2d 945,     (Pa.Super. 2008). "Issues not raised in the lower court are waived and cannot be

raised for the first time on appeal."
                             appeal." Pa,R.A.P. 302(x). '
                                      Pa.R.A.P. 302(a). In his motion for post conviction collateral

relief,
relief, Defendant only
                  only raised issues regarding
                                     regarding the statutory m,`Wmum
                                                             maximum sentence. None of the issues

set forth
set forth by
          by Defendant
             Defendant in
                       in his appellate
                              appellate brief were raised
                                                   raised in
                                                          in the
                                                             the lower court. Defendant's
                                                                              Defendant's issues

regarding
regarding the ineffectiveness of trial counsel and direct appeal counsel are waived. Defendant's

      regarding the
issue regarding the ineffectiveness of PCRA counsel was able to be raised on appeal. See
                                                             to be

Commonwealth v,
Commonwealth v. Bradley, .A.3d_,2021
                          A.3d  ,2021 WL 4877232 (Pa.
                                                 (Pa. 2021). Regardless of the waiver

issue,
issue, all
       all issues raised
                  raised by
                         by Defendant on
                                      on appeal
                                         appeal will be
                                                     be addressed in
                                                                  in accordance with.the
                                                                                with the Superior
                                                                                         Superior

Court's directive.
           the time of Defendant's
        At the         Defendant's guilty
                                   guilty plea
                                          plea and sentencingy
                                                   sentencing he
                                                               he was
                                                                  was represented by
                                                                                  by private
                                                                                     private

            interpreter was used at
counsel. An interpreter          at both proceedings.
                                         proceedings. At no
                                                         no'-time
                                                            time did Defendant indicate that he

was
was unable
    unable to
           to communicate with
                          with counsel due to
                                           to aalanguage barrier.
                                                         barrier. During
                                                                  During his
                                                                         his guilty
                                                                             guilty plea,
                                                                                    plea,

Defendant
Defendant testified
          testified that
                    that he
                         he understood
                            understood the
                                       the terms and conditions of
                                                                of the
                                                                   the plea
                                                                       plea agreement.
                                                                            agreement. N.T.
                                                                                       N.T.

10/19/18
10/19/18 at 5., He
         at 5.     also stated
                He also stated that
                               that the
                                    the plea agreement had
                                        plea agreement     been fully
                                                       had been fully explained to him
                                                                      explained to     and he
                                                                                   him and    had no
                                                                                           he had no

questions regarding
questions regarding what he was pleading
                                pleading guilty to. Id. at 5-6. Defendant never gave this court
                                                                                          court any

reason to believe
reason to believe that he had any difficulty discussing
                              any difficulty discussing the entry of
                                                                  of aaguilty plea
                                                                              plea with
                                                                                   with counsel.
                                                                                        counsel. In

fact,                                                             representation. M.
faet, Defendant indicated that he was satisfied with his lawyer's representation: Id. at 8. Had

Defendant raised an ineffectiveness claim with this court regarding counsel allowing him to plead

guilty
guilty despite
       despite an alleged language
               an alleged language barrier, it would
                                               would have been. denied.
                                                     have been  denied
                                                               I
                                                               ••
                                                               i

       A
       A valid guilty plea must be knowingly, voluntarily and intelligently entered.

Commonwealth v.                                                           y.
             v, Rush, 909 A.2d 805, 808 (Pa.Super. 2006) citing Commonwealth
                                                                Commonwealth  Pollard,
                                                                             v..Pollard,

832 AN
    A.2d 517, 522 (Pa.Super. 2003). An on-the-record colloquy must be conducted to ascertain

whether aadefendant is aware of his rights and
                                           and the consequences of his plea. Commonwealth v.
                                                                                          v

Hodizes,
Hodges, 789 A.2d
            A.24 764, 765 (Pa.Super.
                          (Pa.Super. 2002). Pursuant to Pa.R.Crim.P. 590, a
                                                                          a court should

          that a
determine that adefendant understands:

               (1) the nature of the charges toto which he is pleading
                                                                •leading guilty; (2) the
               factual basis for the plea; (3) his right to trial by jury; (4) the presumption
                  innocence;(5)
               of innocence;   (5) the permissible ranges ofo£ sentences and fines possible;
               and (6)
                    (6) that the court is not bound by the terms of the agreement unless the
               court accepts the agreement.

Commonwealth v,
Commonwealth v. Kelley,
                Kelley, 136 A.3d 1007,
                        136 A.34 1007,.1013
                                       1013 (Pa.Super.
                                            (Pa Super. 2016) citing Commonwealth_v.O,
                                                       2016) citing Commonwealth v. G.


Watson, 835 A.2d
            A.24 786 (Pa.Super. 2003).

       "The
       The law
            law does not require
                         require that the defendant be
                                                    be pleased with the outcome of his decision

to enter aaplea of guilty: All that is required is that his decision to plead guilty be knowingly,

voluntarily,
voluntarily, and intelligently
                 intelligently made." Commonwealth v.
                                                   v, Anderson,
                                                      Anderon, 995 A.2d 1184, 1192 .

(Pa.Super. 2010).
(Pa.Super. 2010). When aadefendant makes statements under oath at the guilty plea
                                                                             plea. colloquy, he
                                                               I4
'is
 is bound by
          by those statements and may not assert grounds f6i
                                                         for withdrawing the plea which
                                      y,v. Timchak, 69 A.3d
contradict the statements. Commonwealth
                           Commonwealth
                                                               '
                                                            765, 774 (Pa.Super. 2013)
                                                       A.34765,                 2013).

        Prior to accepting
                 accepting Defendant's guilty plea on October 29, 2018, this Court conducted an
                                      '
on-the-record colloquy
              colloquy to ascertain whether the plea was knowingly, voluntarily and intelligently



                 v.
entered and if Defendant was aware of this rights and the consequences of his plea.

Commonwealth v.Hodges,
               Hodges, 789 A.2d 764, 765 (Pa.Super. 2002). A


made as to Defendant'
           Defendant'ssunderstanding of
                                     of-
                                                           A determination was also




                (1)
                (1) the nature of the charges to which he is pleading guilty;
                                                                           guilty; (2) the
                factual'basis
                factual basis for the plea; (3)
                                            (3) his right to
                                                          to trial by jury; (4) the
                                                                                the presumption
                                                                4
                                                                $
               of innocence; (5) the permissible ranges
                                                  ranges of sentences and fines possible;
                                                                                possible;
               and (6)
                   (6) that the court is not bound by
                                                   by the terms of the agreement
                                                                       agreement  unless the
               court accepts the agreement.

Commonwealth v. Kellev, 136
             v. Kelley,     A.3d 1007, 1013 (Pa.Super;
                        136 A.34                                    Commonwealth v.
                                            (Pa.Super!,2016) citing Commonwealth v.G,
                                                                                    Car.

Watson, 835 A.2d
            A2d 786 (Pa.Super. 2003). See also Pa.R.Crim,P. 590. Defendant was made
                                               Pa.R.Crim.P. 590,

aware of and
         and understood
             understood the criteria
                            criteria provided
                                     provided in
                                              in the
                                                 the comment
                                                     comment to Rule
                                                                Rule 590
                                                                     590 before entering
                                                                                entering his
                                                                                         his

guilty plea.
       plea.

        Defendant
        Defendant responded appropriately to
                                          to the
                                             the questions
                                                 questions asked
                                                           asked of
                                                                 of him
                                                                    him during his
                                                                               his guilty plea
                                                                                          plea

colloquy. He exhibited no confusion and never requested
colloquy.                                     requested to
                                                        to withdraw his plea. He admitted that

he committed the offense of criminal attempt to commit criminal
                                                       criminal homicide. N.T. 10/29/18 at
                                                                homicide. NT,           at 6.
                                                                                           6.

Before Defendant's sentence was imposed, he took the opportunity to address this court.
          .                                                 :
Defendant                                       N.T. 1/4/19 at 14. He also apologized and
Defendant admitted that he attacked the victim. NT,

expressed           Td.
expressed remorse. ,[d.

                      appeal counsel nor trial counsel had
       Neither direct appeal                           had.any
                                                           any reason to challenge the validity of

Defendant's guilty
            guilty plea,
                   plea. Counsel cannot be
                                        be deemed ineffective for failing to pursue aameritless

claim.
claim. Loner, supra
              supra.

        Defendant was sentenced within the standard range of the sentencing guidelines and his

sentence
sentence did
         did not
             not exceed
                 exceed the statutory
                            statutory maximum.
                                      maximum. He was provided with
                                               He was          with an
                                                                    an interpreter
                                                                       interpreter at
                                                                                   at the time

of
of his
   his guilty
       guilty plea
              plea and sentencing.
                       sentencing. Defendant never exhibited any confusion in connection with
                                                                                         with
                                                            I
the legal
    legal proceedings
          proceedings held before this court. He never indicated that he had any difficulty
                                                            '
communicating                       guilty plea
communicating with his counsel. His guilty plea was
                                                was knowingly,
                                                    knowingly, voluntarily
                                                               voluntarily and intelligently
                                                                               intelligently

entered after aathorough colloquy was completed. The March 2,
                thorough colloquy                          2, 2021 order dismissing the

motion for post-conviction collateral relief should be affirmed.
                                       •




                             BY
                             BY THE
                                THE COURT:
                                    COURT:




DATE:   November
        November 18,  2021
                 18, 2021
                             c4el,
                             MICHAEL   .VOUGII,   P.J.